

117 S1065 IS: Environmental Management Liability Reduction and Technology Development Act of 2021
U.S. Senate
2021-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1065IN THE SENATE OF THE UNITED STATESMarch 25, 2021Mrs. Murray (for herself and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo increase collaboration between offices within the Department of Energy to develop and deploy technology to assist the mission of the Office of Environmental Management. 1.Short titleThis Act may be cited as the Environmental Management Liability Reduction and Technology Development Act of 2021.2.PurposeThe purpose of this Act is to establish programs—(1)to develop and deploy technologies in a timely manner to better fulfill the mission of the Office of Environmental Management of the Department of Energy;(2)to coordinate available technologies with remediation projects to enable the start, and cost-efficient and economical completion, of remediation projects;(3)to establish a consistent process for technology development to achieve long-term solutions rather than developing technologies to address 1 phase of a project at a time, which potentially increases the long-term cleanup costs;(4)to reduce aggregate cost, better protect workers, and complete the mission more effectively and safely; and(5)to develop new technology and to train a skilled workforce to enable the Secretary of Energy to address the significant challenges the Department faces.3.DefinitionsIn this Act:(1)ComplexThe term complex means all sites managed in whole or in part by the Office.(2)DepartmentThe term Department means the Department of Energy.(3)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).(4)MissionThe term mission means the mission of the Office.(5)National LaboratoryThe term National Laboratory has the meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801).(6)OfficeThe term Office means the Office of Environmental Management of the Department.(7)SecretaryThe term Secretary means the Secretary of Energy, acting through the Assistant Secretary for Environmental Management.(8)Small business concernThe term small business concern has the meaning given the term in section 3 of the Small Business Act (15 U.S.C. 632).4.Independent assessment and management(a)Independent assessment(1)In generalThe Secretary shall obtain from the Corps of Engineers an independent assessment of the lifecycle costs and schedules of the cleanup programs of the Office.(2)Focus of assessmentThe assessment under paragraph (1) shall be focused on identifying key remaining technical risks and uncertainties of the cleanup programs.(3)Use of assessmentThe Office shall use the assessment under paragraph (1)—(A)to reevaluate the major cleanup challenges faced by the Office, including the timeline and costs associated with addressing those challenges with existing science and technology investments;(B)to make any adjustments to the science and technology development program of the Office that are necessary to address those major cleanup challenges;(C)to evaluate potential savings from the development of new technologies over the life of the cleanup programs of the Office; and(D)to provide recommendations to Congress with respect to the annual funding levels for the Incremental Technology Development Program established under section 5(a), the High-Impact Technology Development Program established under section 6(a), and the Fundamental Research Program established under section 7(a) that will ensure maximum cost-savings over the life of the cleanup programs of the Office.(4)No effect on program implementationNothing in this subsection affects the establishment, implementation, or carrying out of any project or program under any other provision of law, including this Act, during the time period in which the assessment under paragraph (1) is carried out.(b)Management processThe Secretary shall design and implement a science and technology management process for identifying, prioritizing, selecting, developing, and deploying the new knowledge and technologies needed to address the cleanup challenges faced by the Office, including the technical risks and uncertainties identified by the assessment under subsection (a).(c)Peer reviewThe Secretary shall use independent peer review to evaluate—(1)the science and technology management process designed under subsection (b) before that process is implemented;(2)any science and technology projects before those projects are funded; and(3)the overall effectiveness and impact of the science and technology efforts of the Office.5.Incremental Technology Development Program(a)EstablishmentThe Secretary shall establish a program, to be known as the Incremental Technology Development Program (referred to in this section as the program), to improve the efficiency and effectiveness of the cleanup processes of the Office.(b)Focus(1)In generalThe program shall focus on the continuous improvement of new or available technologies for—(A)decontamination chemicals and techniques;(B)remote sensing and wireless communication to reduce manpower and laboratory efforts;(C)detection, assay, and certification instrumentation;(D)packaging materials, methods, and shipping systems; and(E)improving the overall efficiency and effectiveness of the Office.(2)Other areasThe program may include mission-relevant development, demonstration, and deployment activities unrelated to the focus areas described in paragraph (1).(c)Use of new and emerging technologies(1)In generalIn carrying out the program, the Secretary shall ensure that site offices of the Office conduct technology development and demonstration of new and emerging technologies to establish a sound technical basis for the selection of technologies for cleanup or infrastructure operations.(2)Collaboration requiredThe Secretary shall collaborate with the heads of other Federal agencies, the National Laboratories, other Federal laboratories, appropriate State regulators and agencies, and the Department of Labor in the development, demonstration, and deployment of new technologies under the program.(d)Grant program(1)In generalIn carrying out the program, the Secretary may provide to eligible entities grants for technology development, demonstration, and deployment projects to improve technologies in accordance with subsection (b).(2)Eligible entitiesEntities eligible to receive a grant under the program include—(A)the National Laboratories;(B)other Federal laboratories;(C)institutions of higher education;(D)contractors; and(E)small business concerns.(3)SelectionThe Secretary shall select eligible entities for grants under the program through a rigorous process that involves—(A)transparent and open competition; and(B)an independent peer review process described in paragraph (4).(4)Peer review process(A)In generalEach technology development, demonstration, and deployment project of an eligible entity under consideration for a grant under the program shall undergo an independent peer review process by a panel of not fewer than 3 peer reviewers selected in accordance with subparagraph (C), who shall evaluate the project in accordance with the criteria described in subparagraph (B), with the goal of maximizing—(i)returns on the research and development expenditures of the Office; and(ii)the return on investment of grant funds awarded under the program. (B)CriteriaThe general criteria for peer review under subparagraph (A) shall include, with respect to each project, including any technology to be developed, demonstrated, or deployed by the project, an evaluation of—(i)mission relevancy;(ii)scientific and technical validity;(iii)ability to meet an existing mission void;(iv)superiority to alternatives;(v)cost effectiveness; (vi)ability to reduce risk;(vii)regulatory acceptance;(viii)public acceptance; and(ix) likelihood of implementation.(C)Peer reviewers(i)In generalA peer reviewer for a project under subparagraph (A) shall be selected—(I)through a systematic approach to accessing peer reviewer information that ensures the appropriate range of expertise for the peer review panel; and(II)from among—(aa)contractors;(bb)the National Laboratories; (cc)other Federal Laboratories; (dd)institutions of higher education; and (ee)members of relevant professional societies.(ii)Minimization of DOE participationTo the maximum extent practicable, the peer reviewer selection process under clause (i) shall minimize the participation of staff of the Department as peer reviewers.(iii)Minimization of conflicts of interestA peer reviewer selected under clause (i) to review the project may not be affiliated with the eligible entity or the project being reviewed.(D)Review processEach panel of peer reviewers shall review the project—(i)using a process of regular review and staged decision making that is comparable to other peer review programs; and(ii)with rigorous attention to—(I)the collection of activity; and(II)the achievement of performance metrics.(5)Cost-sharingThe Federal share of the costs of the development, demonstration, and deployment of new technologies carried out using a grant under this subsection shall be not more than 70 percent.(e)FundingThere is authorized to be appropriated to carry out the program—(1)$30,000,000 for each of fiscal years 2022 through 2024; and(2)$50,000,000 for fiscal year 2025 and each fiscal year thereafter.6.High-impact Technology Development Program(a)EstablishmentThe Secretary shall establish a program, to be known as the High-Impact Technology Development Program (referred to in this section as the program), under which the Secretary shall make grants to eligible entities for projects that pursue technologies that, with respect to the mission—(1)holistically address difficult challenges;(2)hold the promise of breakthrough improvements; or(3)align existing or in-use technologies with difficult challenges.(b)WorkshopThe Secretary shall commence the program with a workshop to identify, with respect to the technologies developed pursuant to the program—(1)the challenges that need to be addressed; and(2)how—(A)to maximize the impact of existing resources of the Office; and(B)to ensure that the technology development targets challenges across the complex.(c)Areas of focusAreas of focus of a project receiving a grant under this section may include—(1)developing and demonstrating improved methods for source and plume characterization and monitoring, with an emphasis on—(A)real-time field acquisition; and(B)the use of indicator species analyses with advanced contaminant transport models to enable better understanding of contaminant migration;(2)developing and determining the limits of performance for remediation technologies and integrated remedial systems that prevent migration of contaminants, including by producing associated guidance and design manuals for technologies that could be widely used across the complex;(3)demonstrating advanced monitoring approaches that use multiple lines of evidence for monitoring long-term performance of—(A)remediation systems; and(B)noninvasive near-field monitoring techniques;(4)developing and demonstrating methods to characterize the physical and chemical attributes of waste that control behavior, with an emphasis on—(A)rapid and nondestructive examination and assay techniques; and(B)methods to determine radio-nuclide, heavy metals, and organic constituents;(5)demonstrating the technical basis for determining when enhanced or natural attenuation is an appropriate approach for remediation of complex sites;(6)developing and demonstrating innovative methods to achieve real-time and, if practicable, in situ characterization data for tank waste and process streams that could be useful for all phases of the waste management program, including improving characterization of residual waste in tanks;(7)adapting existing treatment technologies or demonstrating new treatment technologies at the pilot plant scale using real wastes or realistic surrogates—(A)to address engineering adaptations; and(B)to enable successful deployment at full-scale and in support of operations;(8)developing and demonstrating rapid testing protocols that—(A)are accepted by the Environmental Protection Agency, the Nuclear Regulatory Commission, the Department, and the scientific community;(B)can be used to measure long-term waste form performance under realistic disposal environments;(C)can determine whether a stabilized waste is suitable for disposal; and(D)reduce the need for extensive, time-consuming, and costly analyses on every batch of waste prior to disposal;(9)developing and demonstrating direct stabilization technologies to provide waste forms for disposing of elemental mercury; and(10)developing and demonstrating innovative and effective retrieval methods for removal of residual materials from tanks and connecting pipelines.(d)Project selection(1)Eligible entitiesEntities eligible to receive a grant under the program include—(A)the National Laboratories;(B)other Federal laboratories;(C)institutions of higher education;(D)contractors; and(E)small business concerns.(2)SelectionThe Secretary shall select eligible entities for grants under the program through a rigorous process that involves—(A)transparent and open competition; and(B)an independent peer review process described in paragraph (3).(3)Peer review process(A)In generalEach project of an eligible entity under consideration for a grant under the program shall undergo an independent peer review process by a panel of not fewer than 3 peer reviewers selected in accordance with subparagraph (B).(B)Peer reviewers(i)In generalA peer reviewer for a project under subparagraph (A) shall be selected—(I)through a systematic approach to accessing peer reviewer information that ensures the appropriate range of expertise for the peer review panel; and(II)from—(aa)a relevant database, such as a database of chemical engineers, geologists, physicists, materials scientists, or biologists; or(bb)among members of relevant professional societies.(ii)Minimization of DOE participationTo the maximum extent practicable, the peer reviewer selection process under clause (i) shall minimize the participation of staff of the Department as peer reviewers.(iii)Minimization of conflicts of interestA peer reviewer selected under clause (i) to review the project may not be affiliated with the eligible entity or the project being reviewed.(C)Review processEach panel of peer reviewers shall review the project—(i)using a process of regular review and staged decision making that is comparable to other peer review programs; and(ii)with rigorous attention to—(I)the collection of activity; and(II)the achievement of performance metrics.(e)FundingThere is authorized to be appropriated to carry out the program $150,000,000 for fiscal year 2022 and each fiscal year thereafter.7.Fundamental research program(a)EstablishmentThe Director of the Office of Science (referred to in this section as the Director) shall establish a program, to be known as the Fundamental Research Program (referred to in this section as the program), under which the Director shall make grants to eligible entities for projects focused on developing new knowledge and capabilities that are associated with the challenges of the mission.(b)AdministrationThe Director shall—(1)manage the program in close coordination with the Assistant Secretary of Energy for Environmental Management;(2)specifically tailor the program to the mission; and(3)align the program with long-term, 5- to 10-year site milestones agreed to by Federal regulators and the States, so that the science developed pursuant to the program can—(A)progress effectively; and(B)provide the understanding necessary to develop solutions that align with the site timelines.(c)Areas of focusAreas of focus of a project receiving a grant under this section may include research on—(1)the atomic- and molecular-scale chemistries of waste processing;(2)contaminant immobilization in engineered and natural systems;(3)developing innovative materials, with an emphasis on nanomaterials or biomaterials, that could enable sequestration of challenging hazardous or radioactive constituents such as technetium and iodine;(4)elucidating and exploiting complex speciation and reactivity far from equilibrium;(5)understanding and controlling chemical and physical processes at interfaces;(6)harnessing physical and chemical processes to revolutionize separations;(7)tailoring waste forms for contaminants in harsh chemical environments; or(8)predicting and understanding subsurface system behavior and response to perturbations.(d)Program Requirements.(1)Eligible entitiesEntities eligible to receive a grant under the program include—(A)the National Laboratories;(B)other Federal laboratories;(C)institutions of higher education;(D)contractors; and(E)small business concerns.(2)SelectionThe Secretary shall select eligible entities for grants under the program through a rigorous process that involves—(A)transparent and open competition; and(B)an independent peer review process described in paragraph (3).(3)Peer review process(A)In generalEach project of an eligible entity under consideration for a grant under the program shall undergo an independent peer review process by a panel of not fewer than 3 peer reviewers selected in accordance with subparagraph (B).(B)Peer reviewers(i)In generalA peer reviewer for a project under subparagraph (A) shall be selected—(I)through a systematic approach to accessing peer reviewer information that ensures the appropriate range of expertise for the peer review panel; and(II)from—(aa)a relevant database, such as a database of chemical engineers, geologists, physicists, materials scientists, or biologists; or(bb)among members of relevant professional societies.(ii)Minimization of DOE participationTo the maximum extent practicable, the peer reviewer selection process under clause (i) shall minimize the participation of staff of the Department as peer reviewers.(iii)Minimization of conflicts of interestA peer reviewer selected under clause (i) to review the project may not be affiliated with the eligible entity or the project being reviewed.(C)Review processEach panel of peer reviewers shall review the project—(i)using a process of regular review and staged decision making that is comparable to other peer review programs; and(ii)with rigorous attention to—(I)the collection of activity; and(II)the achievement of performance metrics.(e)FundingThere is authorized to be appropriated to carry out the program $30,000,000 for fiscal year 2022 and each fiscal year thereafter.8.Environmental management university program(a)EstablishmentThe Secretary shall establish a program, to be known as the Environmental Management University Program (referred to in this section as the program)—(1)to engage faculty, post-doctoral fellows or researchers, and graduate students of institutions of higher education on subjects relating to the mission to show a clear path for students for employment with the Department;(2)to provide to institutions of higher education—(A)a source of new ideas; and(B)access to advances in engineering and science;(3)to clearly identify to institutions of higher education the tools necessary to enter into the environmental management field professionally; and(4)to encourage current employees of the Department to pursue advanced degrees.(b)Areas of focusAreas of focus of a project receiving a grant under this section may include—(1)the atomic- and molecular-scale chemistries of waste processing;(2)contaminant immobilization in engineered and natural systems;(3)developing innovative materials, with an emphasis on nanomaterials or biomaterials, that could enable sequestration of challenging hazardous or radioactive constituents such as technetium and iodine;(4)elucidating and exploiting complex speciation and reactivity far from equilibrium;(5)understanding and controlling chemical and physical processes at interfaces;(6)harnessing physical and chemical processes to revolutionize separations;(7)tailoring waste forms for contaminants in harsh chemical environments; or(8)predicting and understanding subsurface system behavior and response to perturbations.(c)Individual research grantsIn carrying out the program, the Secretary may make individual research grants, in the amount of not less than $150,000 but not more than $300,000 per year, to faculty, post-doctoral fellows or researchers, and graduate students of institutions of higher education for 3-year research projects, with an option for an extension of 1 additional period of 2 years.(d)Grants for interdisciplinary collaborationsIn carrying out the program, the Secretary may make research grants, in the amount of not more than $400,000 per year for each grant, for strategic partnerships among scientists, faculty, post-doctoral fellows or researchers, and graduate students of institutions of higher education for 3-year research projects.(e)Hiring of undergraduatesIn carrying out the program, the Secretary may establish a summer internship program for undergraduates of institutions of higher education to work on projects relating to environmental management.(f)WorkshopsIn carrying out the program, the Secretary may hold workshops with the Office of Environmental Management, the Office of Science, and members of academia and industry concerning environmental management challenges and solutions.(g)FundingThere is authorized to be appropriated to carry out the program $7,000,000 for fiscal year 2022 and each fiscal year thereafter.